No. 16-0869 – In re: Petition for Reinstatement of L. Dante diTrapano             FILED
                                                                               June 5, 2018
                                                                                 released at 3:00 p.m.
WORKMAN, C. J., concurring:                                                  EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

              Every family in West Virginia and indeed the nation has been touched in

some way by the tragedy that accompanies the disease of addiction and the almost

insurmountable challenges of recovery. Dante diTrapano has demonstrated not only

strength, courage, and determination in his long path to recovery, but the willingness to

give generously of his time, energy and life experience to others on that same journey.



              The record contains powerful endorsements from judges, 1 current and

former presidents of the West Virginia State Bar, members of the State Bar,
                                              2                                               3
psychologists, teachers, police officers,         former partners, co-workers, pastors,



       1
         A circuit court judge attested that Mr. diTrapano’s keen legal skills remain intact:
“at a memorial service during the opening of our court term, Dante’ beautifully eulogized
his late father-in-law, James Coleman. He was eloquent, and spoke from the heart, and
being the true litigator he is, spoke with no notes.”
       2
         A police officer who arrested Mr. diTrapano stated that he witnessed, first hand,
Mr. diTrapano when he “had completely bottomed out.” He attested to Mr. diTrapano’s
hard work to “dig himself out of the hole he had placed himself and his family.” He
stated, unequivocally, that “after witnessing this transformation, I think Mr. diTrapano
has learned his lesson, paid his debt to society, and should be given another chance.”
       3
        Mr. diTrapano is active in community service and speaks to many groups about
addiction recovery. Recently, he visited Mount Olive Correctional Facility as part of a
local men’s prison ministry. The minister stated that Mr. diTrapano’s “message was one
of hope, love, faith, and perseverance.” Moreover, he elaborated that Mr. diTrapano “has
not hidden his failures; he has shared them to provide hope to others. He is not the person
(continued . . .)
                                             1
community leaders, neighbors, and members of the recovery community, all in support of

his petition for reinstatement. Remarkably, over 100 letters were submitted in his support

and not one in opposition.



             In reclaiming his own life, Mr. diTrapano has been a peer volunteer for

other Lawyer Assistance Program (“LAP”) participants who are new to recovery and to

others struggling with addiction. He is dedicated to his family and held in high respect

by a wide range of friends and professional associates in the community.



             I write separately to emphasize that our decision today sends the message

that there is hope in the battle against the disease of addiction that so many families are

facing; and to make clear that West Virginia’s legal profession, including our disciplinary

system, supports the recovery and rehabilitation of impaired lawyers. The Amici Curiae

Brief of the LAP aptly describes this matter as the opportunity for this Court to “embrace

the miracle of a colleague who is one of our own.”



             Mr. diTrapano’s father, Rudolph di Trapano, one of West Virginia’s most

outstanding lawyers, who died last year, made a statement about his son, which, in part,

reads: “I believe that when Dante’ is reinstated he will flourish as a lawyer, and he will




I read about in the papers 10 years ago, and his journey has given him empathy for other
hurting people.”

                                            2
make the members of this Court proud that they took the appropriate action on his

license.”



              In oral argument in support of his petition for reinstatement before this

Court, Mr. diTrapano said that if his license to practice law is restored, he will treasure it.

I sincerely believe that he will. And I hope and believe that he will also treasure,

preserve, and continue his remarkable lifelong journey of recovery. He has the potential

to make major contributions not only to our legal system, but also to the recovery

community by continuing to share his time, his energy, and his life experience to help

others on the difficult road to recovery.




                                              3